DETAILED ACTION
Claims 1-2, 4, 6-7, 9, and 11-20 were rejected in the Office Action mailed 05/28/2020. 
Applicant filed a request for continued examination, amended claim 1, and cancelled claims 9, 12-14, and 20 on 08/27/2020. 
Claims 1-8, 10-11, and 15-19 are pending, of which claims 3, 5, 8, and 10 are withdrawn. 
Claims 1-2, 4, 6-7, 11, and 15-19 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-7, 11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Remmers et al. (US 2016/0121014) (Remmers) in view of Hamann et al. (US 2016/0230055) (Hamann) and Moriguchi et al. (US 2014/0199907) (Moriguchi), taken in view of evidence provided by Mosanu et al. (US 2020/0140726) (Mosanu), Bradshaw (US 8,394,879), Kamochi et al. (US 2017/0198176) (Kamochi), Chu (US 2018/0191042), and Ricci Mingani et al. (US 2018/0312733) (Ricci Mingani).
Regarding claims 1-2, 4, 6-7, and 11

Remmers teaches the adhesive composition comprises a first polymer from about 15% by weight to about 50% by weight, wherein the first polymer is a propylene-based polymer (Remmers, [0025-0026]). Remmers teaches the first polymer has a molecular weight of between about 30,000 and about 70,000, a polydispersity (MW/MN) of about 2, and a density of no greater than about 0.88 (Remmers, [0025-0026]).
Remmers teaches useful propylene-based polymers include propylene homopolymers and single-site (e.g. metallocene) catalyzed propylene-based polymers and useful commercially available first polymers include LICOCENE PP1602, LICOCENE PP2602, L-MODU X400s, and L-MODU X600S (Remmers, [0026]). 

Remmers teaches the adhesive composition comprises a second polymer, wherein the second polymer is selected from the group consisting of propylene-based polymers and styrenic block copolymers (Remmers, [0027]; claims 11 and 12). 
Remmers teaches suitable propylene-based polymers as the second polymer includes VISTAMAXX 6202, VISTAMAXX 6102, and VERSIFY 3300, wherein the propylene-based polymer is included in an amount between about 2% by weight and about 15% by weight (Remmers, [0028]; claim 6). 
Remmers teaches suitable styrenic block copolymers as the second polymer includes SEPTON S2063 and S2007 as well as KRATON G 1645M and KRATON G 1657 (Remmers, [0031]), wherein the styrenic block copolymer is included between about 2% and 20% by weight (Remmers, [0032]; claim 6). 

As evidenced by Bradshaw, Versify 3300 is a propylene/ethylene elastomer (Bradshaw, col. 19, see Table 3). 
As evidenced by Kamochi, SEPTON S2063 and SEPTON S2007 are elastomers (Kamochi, [0077]). 
As evidenced by Chu, Kraton G 1645M is an elastomer (Chu, [0056-0057]). 
Given all of the suitable second polymers provided by Remmers are elastomers, as set forth above, it therefore would have been obvious to one of ordinary skill in the art to use any one of the exemplary elastomers as the second polymer in Remmers, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Remmers teaches the adhesive composition comprises about 5% to about 20% by weight of a plasticizer (Remmers, [0038]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Remmers teaches the adhesive composition comprising from about 10% by weight to about 50% by weight tackifying agent (Remmers, [0041]). 

Remmers teaches the adhesive composition comprising a wax, such as a functionalized wax, in an amount of 1% to 5% by weight of wax (Remmers, [0042-0043]). 

Remmers teaches the adhesive composition optionally includes a variety of additional components such as antioxidants, stabilizers, colorant, fillers, and combinations thereof (Remmers, [0044]).  
Given Remmers does not require such additional components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to not include such additional components, and thereby arrive at the claimed invention. 

	Remmers does not explicitly teach using a single semi-crystalline propylene polymer that is a homo-polymer characterized by specific properties (A) or using a functionalized wax (B). 

With respect to the difference, Hamann (A) teaches using L-MODU polymers as the base polymer in a hot melt adhesive (Hamann, [0015]), such as L-MODU S400 (Hamann, [0063]). 
 Hamann teaches L-MODU S400 is a homopolymer and has a molecular weight distribution of 2, a density of 870 kg/m^3, and a weight average molecular weight 45,000 (Hamann, [0063]; see table 1). It is noted Remmers teaches L-MODU X400S is a homopolymer and has a polydispersity (MW/MN) of 2, a density of no greater than 0.87, and a molecular weight 
As Hamann expressly teaches, when L-MODU polymers are formulated into a hot melt adhesive, these polypropylene polymers offer improved spray characteristics compared to APAO based, Ziegler-Natta, or metallocene catalyzed generations of polyolefins (Hamann, [0016]), which, as evidenced by Ricci Mingani, LICOCENE PP1602 and LICOCENE PP2602 are metallocene catalyzed polyolefin polymers (Ricci Mingani). 
Hamann and Remmers are analogous art as they are both drawn to hot melt adhesives for use on nonwoven fabrics (Hamann, abstract; [0015]), such as in assembling disposable diapers (Hamann, [0003]).
In light of the motivation of using the L-MODU S400 as provided by Hamann, it therefore would have been obvious to one of ordinary skill in the art to use L-MODU S400 as the first polymer of Remmers, in order to improve spray characteristics of the hot melt adhesive, and as it is a useful propylene polymer in the hot melt adhesive, and thereby arrive at the claimed invention. 
As exemplified by Applicants’ own specification, L-MODU S400 is a semi-crystalline propylene homo-polymer having a heat of fusion of 5.4 J/G, a storage modulus of 6.2x108 at 40ºC and 1 Hz, and a viscosity of 6.8 and 200ºC measured in accordance with ASTM D3236 (PG PUB, Table 1; [0019]). 

With respect to the difference, Moriguchi (B) teaches a hot melt adhesive suitable for use in disposable products, comprising a propylene homopolymer and a wax modified with carboxylic acid and or carboxylic acid anhydride (i.e., functionalized wax) (Moriguchi, abstract; [0028]; [0081-0082]), wherein the propylene homopolymer is L-MODU X400S manufactured by Idemitsu Kosan Co., Ltd. (Moriguchi, [0039]).  

	As Moriguchi expressly teaches, when a propylene homopolymer having narrow molecular weight distribution and also having a low melting point is blended with an acid-modified wax, a hot melt adhesive, which is suitable for high-speed coating and is excellent in wet adhesion and low-temperature coating, and also has little odor, is obtained and suitable for use in disposable products (Moriguchi, [0011]). 
	Moriguchi and Remmers in view of Hamann are analogous art as they are both drawn to hot melt adhesives for use in diapers (Hamann, [0005]; claim 16).
	In light of the motivation of using a functionalized wax in the adhesive composition as provided by Moriguchi, it therefore would have been obvious to one of ordinary skill in the art to use a functionalized wax as the wax of the adhesive composition of Remmers in view of Hamann and Moriguchi, in order to increase wet adhesion while maintaining low odor of the adhesive composition, and thereby arrive at the claimed invention.

Given Remmers teaches the adhesive composition is useful for elastic attachment applications (Remmers, abstract), wherein the hot melt adhesive undergoes stretching (Remmers, [0065-0066]), it is clear the adhesive composition, that functions as a hot melt adhesive, corresponds to a stretch adhesive composition. Further, given the adhesive composition of Remmers in view of Hamann and Moriguchi is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the adhesive composition of Remmers in view of Hamann and Moriguchi would intrinsically be a stretch adhesive composition, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Given the adhesive composition of Remmers in view of Hamann and Moriguchi is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the adhesive composition of Remmers in view of Hamann and Moriguchi would intrinsically exhibit an initial creep resistance of about 35% or less and an aged creep resistance, after about 28 days at about 40ºC, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 15
Given that the adhesive composition of Remmers in view of Hamann and Moriguchi is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the hot melt adhesive of Remmers in view of Hamann and Moriguchi would intrinsically have a viscosity at 150ºC of between about 7,500 cPs and 15,000 cPs, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
6 dyn/cm2 and about 2.5x107 dyn/cm2, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 17 
Remmers further teaches a disposable absorbent article including a nonwoven substrate and an adhesive composition used for elastic attachment (e.g. bonding the elastic material to the backsheet in for example the leg or waist area) in the nonwoven article (Remmers, [0016]; [0051-0052]), wherein the adhesive composition as discussed above is a hot melt adhesive (Remmers, [0019]; [0025-0026]; [0041-0043]). 
Remmers teaches the hot melt adhesive is applied in molten form to LYCRA 689 dtex strands (pre-stretched to 240%) (i.e., elastic strand) and then the adhesive coated pre-stretched elastic was laminated between a polypropylene based nonwoven and a polyethylene back sheet (Remmers, [0065]). Therefore, given the adhesive composition of Remmers is a hot melt adhesive used for elastic attachment, the adhesive composition therefore corresponds to an elastic attachment hot melt adhesive comprising the stretch adhesive.

Regarding claim 18


Regarding claim 19
Remmers further teaches the back sheet is typically a polyolefin film (e.g., polyethylene) (Remmers, [0052]). 

Claims 1-2, 4, 6-7, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamann et al. (US 2016/0230055) (Hamann) in view of Moriguchi et al. (US 2014/0199907) (Moriguchi). 
It is noted Moriguchi et al. (US 2014/0199907) is cited in the IDS filed 10/16/2017. 
Regarding claims 1-2, 4, 6-7, and 11
Hamann teaches a hot melt adhesive for use on porous substrates, wherein the hot melt adhesive has about 10% to about 70% by weight of a polypropylene homopolymer (Hamann, abstract), wherein the polypropylene homopolymer is L-MODU S400 (Hamann, [0015]; [0063]). 
As exemplified by Applicants’ own specification, L-MODU S400 is a semi-crystalline propylene homo-polymer having a heat of fusion of 5.4 J/G, a storage modulus of 6.2x108 at 40ºC and 1 Hz, and a viscosity of 6.8 and 200ºC measured in accordance with ASTM D3236 (PG PUB, Table 1; [0019]). 

Hamann teaches the hot melt adhesive comprises about 10% to about 60% by weight of a tackifier (Hamann, abstract; [0015]; [0042]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
As Hamann teaches the present of the second tackifying resin is about 0% and it may be blended with the first tackifying resin if desired, it is clear the second tackifying resin is not required and it therefore would have been obvious to one of ordinary skill in the art to not include a secondary tackifying resin, and thereby arrive at the claimed invention.

Hamann teaches the hot melt adhesive comprises about 5% to about 50% of a plasticizer (Hamann, abstract; [0043]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	Hamann teaches the hot melt adhesive comprises about 1% to about 40% by weight of a wax (Hamann, abstract; [0015]; [0019-0023]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	Hamann teaches the hot melt adhesive comprises about 0.1% to about 5% of a stabilizer or antioxidant (Hamann, abstract; [0044]). It should be noted that in the case where In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Hamann teaches the adhesive composition further comprises optional ingredients (Hamann, [0058-0059]). 
Given Hamann does not require such optional components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to not include such additional components, and thereby arrive at the claimed invention. 

	Hamann does not explicitly teach the hot melt adhesive composition comprising a functionalized wax as an adhesion promoter. 
	With respect to the difference, Moriguchi teaches a hot melt adhesive suitable for use in disposable products, comprising a propylene homopolymer and a wax modified with carboxylic acid and or carboxylic acid anhydride (i.e., functionalized wax) (Moriguchi, abstract; [0028]; [0081-0082]), wherein the propylene homopolymer is L-MODU X400S manufactured by Idemitsu Kosan Co., Ltd. (Moriguchi, [0039]). 
	Moriguchi teaches the amount of the wax incorporated in the hot melt adhesive composition is 1 to 10 parts by weight based on the total weight of the propylene homopolymer and the wax (Moriguchi, [0018]; [0063]). 
	As Moriguchi expressly teaches blending the functionalized wax in this amount produces a hot melt adhesive with little odor while maintaining wet adhesion (Moriguchi, [0063]; [0010-0011]; [0021]). 

	In light of the motivation of using a functionalized wax in the adhesive composition as provided by Moriguchi, it therefore would have been obvious to one of ordinary skill in the art to include functionalized wax in the adhesive composition of Hamann, in order to increase wet adhesion while maintaining low odor of the adhesive composition, and thereby arrive at the claimed invention.
	Although there are is no disclosure on the amounts of functionalized wax based on the weight of the adhesive composition as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the amounts of functionalized wax in the adhesive composition, including over the amounts presently claimed, in order to produce a hot melt adhesive with increased wet adhesion and low odor, and thereby arrive at the claimed invention.

Regarding claim 15

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
Given that the adhesive composition of Hamann in view of Moriguchi is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the hot melt adhesive of Hamann in view of Moriguchi would intrinsically have a shear modulus (G’) at 40ºC and 10 rad/s of between about 1.5x106 dyn/cm2 and about 2.5x107 dyn/cm2, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 17
Hamann further teaches using the hot melt adhesive to bond a first substrate to a second substrate, wherein the first substrate is a nonwoven fabric, the second substrate is a film, and the first and second substrate comprise an elastic portion of a diaper (Hamann, abstract; [0015]; claims 1, 13, and 16-17). 



Regarding claim 18
Hamann further teaches the hot melt adhesive is used in a diaper (Hamann, claims 13 and 16-17). 

Claim 19 is, and claims 17-18 are alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Hamann et al. (US 2016/0230055) (Hamann) in view of Moriguchi et al. (US 2014/0199907) (Moriguchi), as applied in claim 1 above, and further in view of Remmers et al. (US 2016/0121014) (Remmers).
Regarding claims 17-19 
Hamann in view of Moriguchi teaches all of the limitation of claim 1 above. Hamann further teaches the hot melt adhesive composition is useful for bonding a first substrate to a second substrate in an elastic portion of a diaper (Hamann, claims 13 and 16-17), however Hamann does not explicitly teach an article comprising a nonwoven substrate, an elastic strand or an elastic film, and an elastic attachment hot melt adhesive comprising the stretch adhesive. 


Remmers teaches the hot melt adhesive is applied in molten form to LYCRA 689 dtex strands (pre-stretched to 240%) (i.e., elastic strand) and then the adhesive coated pre-stretched elastic was laminated between a polypropylene based nonwoven and a polyethylene back sheet (Remmers, [0065]), wherein the back sheet is typically a polyolefin film (Remmers, [0052]). 
Remmers further teaches the disposable absorbent article is a disposable diaper (Remmers, [0017]). 
Remmers and Hamann in view of Moriguchi are analogous art as they are both drawn to hot melt adhesives for use in disposable absorbent articles, such as a disposable diaper.  
In light of the disclosure of forming a disposable absorbent article as provided by Remmers, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the hot melt adhesive composition of Hamann in view of Moriguchi to LYCRA 689 dtex strands (pre-stretched to 240%) and then laminate the adhesive coated pre-stretched elastic between a polypropylene based nonwoven and a polyethylene back sheet, in order to form an elastic attachment using the hot melt adhesive in the nonwoven article of a disposable absorbent article, such as a disposable diaper, sanitary article, etc., and thereby arrive at the claimed invention. 
Therefore, given the hot melt adhesive of Hamann in view of Moriguchi and Remmers is used for elastic attachment, and given the hot melt adhesive of Hamann in view of Moriguchi and Remmers is substantially identical in composition to the stretch adhesive composition, it is clear the hot melt adhesive of Hamann in view of Moriguchi and Remmers corresponds to an elastic attachment hot melt adhesive comprising the stretch adhesive composition. 

Claims 1-2, 4, 6-7, 11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamann et al. (US 2016/0230055) (Hamann) in view of Ellis et al. (US 2013/0203900) (Ellis). 
Regarding claims 1-2, 4, 6-7, and 11
Hamann teaches a hot melt adhesive for use on porous substrates, wherein the hot melt adhesive has about 10% to about 70% by weight of a polypropylene homopolymer (Hamann, abstract), wherein the polypropylene homopolymer is L-MODU S400 (Hamann, [0015]; [0063]). 
As exemplified by Applicants’ own specification, L-MODU S400 is a semi-crystalline propylene homo-polymer having a heat of fusion of 5.4 J/G, a storage modulus of 6.2x108 at 40ºC and 1 Hz, and a viscosity of 6.8 and 200ºC measured in accordance with ASTM D3236 (PG PUB, Table 1; [0019]). 

Hamann teaches the hot melt adhesive comprises about 10% to about 60% by weight of a tackifier (Hamann, abstract; [0015]; [0042]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
As Hamann teaches the present of the second tackifying resin is about 0% and it may be blended with the first tackifying resin if desired, it is clear the second tackifying resin is not required and it therefore would have been obvious to one of ordinary skill in the art to not include a secondary tackifying resin, and thereby arrive at the claimed invention.

In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	Hamann teaches the hot melt adhesive comprises about 1% to about 40% by weight of a wax (Hamann, abstract; [0015]; [0019-0023]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	Hamann teaches the hot melt adhesive comprises about 0.1% to about 5% of a stabilizer or antioxidant (Hamann, abstract; [0044]). It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	Hamann teaches nucleating agents present in amount of about 0.05 to 5.0% by weight of the hot melt adhesive composition (Hamann, [0059-0060]). It should be noted that in the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Hamann teaches the adhesive composition further comprises optional ingredients (Hamann, [0058]). 
Given Hamann does not require such optional components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to not include such additional components, and thereby arrive at the claimed invention. 

	Hamann does not explicitly teach the hot melt adhesive composition comprising a functionalized wax as an adhesion promoter. 
	With respect to the difference, Ellis teaches a hot melt adhesive comprising at least one polymer component which contains at least 65 weight percent propylene, at least one nucleator (i.e., nucleating agent) and at least one functionalized wax, for use in nonwoven articles (Ellis, abstract; [0007]; [0042]; [0097]).
	Ellis teaches the nucleator is present from about 0.01 wt% to about 1 wt% based on the total weight of the adhesive (Ellis, [0044]). 
	Ellis teaches the functionalized wax is present from about 1 wt% to about 5 wt% of the adhesive composition (Ellis, [0052]). 
	As Ellis expressly teaches, hot melt adhesives with high heat resistance and fast set-time can be prepared by combing at least one nucleator and at least one functionalized wax in an adhesive, comprising a polymer component (Ellis, [0042]; [0053]).  

	In light of the motivation of Ellis, it therefore would be obvious to one of ordinary skill in the art to ensure the nucleating agent of the adhesive composition of Hamann is included from about 0.01 wt% to about 1 wt% based on the weight of the adhesive composition and include a functionalized wax from about 1 wt% to about 5 wt% based on the weight of the adhesive composition in the hot melt adhesive of Hamann, in order to produce a hot melt adhesive with high heat resistance and fast set-time, and thereby arrive at the claimed invention. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 15
Given that the adhesive composition of Hamann in view of Ellis is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the hot melt adhesive of Hamann in view of Ellis would intrinsically have a viscosity at 150ºC of between about 7,500 cPs and 15,000 cPs, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 16
Given that the adhesive composition of Hamann in view of Ellis is substantially identical to the stretch adhesive composition as used in the present invention, as set forth above, it is clear that the hot melt adhesive of Hamann in view of Ellis would intrinsically have a shear modulus (G’) at 40ºC and 10 rad/s of between about 1.5x106 dyn/cm2 and about 2.5x107 dyn/cm2, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 17
Hamann further teaches using the hot melt adhesive to bond a first substrate to a second substrate, wherein the first substrate is a nonwoven fabric, the second substrate is a film, and the first and second substrate comprise an elastic portion of a diaper (Hamann, abstract; [0015]; claims 1, 13, and 16-17). 
Given Harman teaches the second substrate is a film and the second substrate comprises an elastic portion of a diaper, it is clear the film of the second substrate is elastic. Further, given the hot melt adhesive is used to bond the first substrate to the second substrate, wherein both the first and second substrate comprise an elastic portion of a diaper, and given the hot melt adhesive of Hamann in view of Ellis is substantially identical in composition to the stretch adhesive composition, it is clear the hot melt adhesive of Hamann in view of Ellis corresponds to an elastic attachment hot melt adhesive comprising the stretch adhesive composition. 

Regarding claim 18
. 

Claim 19 is, and claims 17-18 are alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Hamann et al. (US 2016/0230055) (Hamann) in view of Ellis et al. (US 2013/0203900) (Ellis), as applied in claim 1 above, and further in view of Remmers et al. (US 2016/0121014) (Remmers).
Regarding claims 17-19 
Hamann in view of Ellis teaches all of the limitation of claim 1 above. Hamann further teaches the hot melt adhesive composition is useful for bonding a first substrate to a second substrate in an elastic portion of a diaper (Hamann, claims 13 and 16-17), however Hamann does not explicitly teach an article comprising a nonwoven substrate, an elastic strand or an elastic film, and an elastic attachment hot melt adhesive comprising the stretch adhesive. 

With respect to the difference, Remmers teaches a disposable absorbent article including a nonwoven substrate and an adhesive composition used for elastic attachment (e.g. bonding the elastic material to the backsheet in for example the leg or waist area) in the nonwoven article (Remmers, [0016]; [0051-0052]), wherein the adhesive composition is a hot melt adhesive (Remmers, [0019]; [0025-0026]; [0041-0043]). 
Remmers teaches the hot melt adhesive is applied in molten form to LYCRA 689 dtex strands (pre-stretched to 240%) (i.e., elastic strand) and then the adhesive coated pre-stretched elastic was laminated between a polypropylene based nonwoven and a polyethylene back sheet (Remmers, [0065]), wherein the back sheet is typically a polyolefin film (Remmers, [0052]). 
Remmers further teaches the disposable absorbent article is a disposable diaper (Remmers, [0017]). 

In light of the disclosure of forming a disposable absorbent article as provided by Remmers, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the hot melt adhesive composition of Hamann in view of Ellis to LYCRA 689 dtex strands (pre-stretched to 240%) and then laminate the adhesive coated pre-stretched elastic between a polypropylene based nonwoven and a polyethylene back sheet, in order to form an elastic attachment using the hot melt adhesive in the nonwoven article of a disposable absorbent article, such as a disposable diaper, sanitary article, etc., and thereby arrive at the claimed invention. 
Therefore, given the hot melt adhesive of Hamann in view of Ellis and Remmers is used for elastic attachment, and given the hot melt adhesive of Hamann in view of Ellis and Remmers is substantially identical in composition to the stretch adhesive composition, it is clear the hot melt adhesive of Hamann in view of Ellis and Remmers corresponds to an elastic attachment hot melt adhesive comprising the stretch adhesive composition. 

 Response to Arguments
In view of the cancellation of claim 20, the previous claim objection is withdrawn. 

In view of the amendment to claim 1 including, “a stretch adhesive composition consisting of…” in line 1 of claim 1 and the arguments regarding Jones as set forth on page 7 of the remarks filed 08/27/2020, it is agreed the previous rejections over Inoue, Jones, and Jones in view of Hamann would not meet the presently claimed. Therefore, the 35 U.S.C. 102 rejection over Inoue, the 35 U.S.C. 103 rejection over Jones, and the 35 U.S.C. 103 rejection over Jones in view of Hamann are withdrawn. 

The 35 U.S.C. 103 rejection over Remmers are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. 

Upon further search and consideration, new references have come to the attention of the Examiner. Therefore, a new set of rejection is set forth above.  

Applicant's arguments with respect to Remmers filed 08/27/2020 have been fully considered but they are not persuasive, as set forth below. 
Applicants primarily argue:
“Remmers is directed to an adhesive composition with two separate polymers. Remmers, Abstract. Specifically, the second polymer is a styrene block copolymer. Id., paragraph [0029]. In contrast, the instant invention, as amended claims 1, require only a single polymer of a semi-crystalline propylene polymer. Therefore, the instant adhesive composition is devoid of Remmer’s second polymer of a styrene block copolymer. Since Remmers teaches that the specific combination of two separate and distinct polymers are required to form an elastic adhesive, a skilled artisan would not be led to remove the second distinct polymer from such combination to provide elasticity.”

Remarks, pg. 6-7
The Examiner respectfully traverses as follows:
Remmers teaches the second polymer is selected from the group consisting of propylene-based polymers and styrenic block copolymers (Remmers, [0027]). Remmers teaches suitable propylene-based polymers as the second polymer includes VISTAMAXX 6202, VISTAMAXX 6102, and VERSIFY 3300, wherein the propylene-based polymer is included in an amount between about 2% by weight and about 15% by weight (Remmers, [0028]; claim 6). 
Remmers teaches suitable styrenic block copolymers as the second polymer includes SEPTON S2063 and S2007 as well as KRATON G 1645M and KRATON G 1657 (Remmers, [0031]), wherein the styrenic block copolymer is included between about 2% and 20% by weight (Remmers, [0032]; claim 6). 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789